DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tamez, Jr. 2009/0120350.
In regard to claim 1, Tamez, Jr. discloses a fire hose coupling comprising:
a substantially annular coupling body 104 having a first end for connecting to a fire hose 50 and a second end that defines a coupler 32 for connecting to another coupling 31;
a plurality of lugs 34 that extend radially outwardly from the substantially annular coupling body, the lugs being shaped to be engaged by a wrench (the lugs extend above the cylindrical surface 100 and have sides that would allow for a pipe wrench to engage and torque the coupling); and

In regard to claim 2, wherein each of visual indicators 82 comprises a light-reflecting surface to enhance visibility of the directional indicator (see page 4, lines 3-4).
In regard to claim 3, wherein the light-reflecting surface comprises a super reflective metal film (see page 4, lines 4-5).
In regard to claim 4, wherein the light-reflecting surface comprises a photo luminescent coating (see page 3, lines 3-5).
In regard to claim 5, wherein the light-reflecting surface comprises a phosfluorescent coating (see page 3, lines 3-5).
In regard to claim 6, wherein the substantially annular coupling body comprises internal threads 31 to thereby define a female coupling.
In regard to claim 7, wherein the substantially annular coupling body comprises external threads 32 to thereby define a male coupling.
In regard to claim 9, comprising three equally spaced lugs 34.
In regard to claim 10, Tamez, Jr. discloses a coupling-hose combination comprising: a hose 50;
an annular coupling body 104 having a first end connected to the hose and a second end that defines a coupler 32 for connecting to another coupling; 

In regard to claim 11, wherein the coupler comprises internal threads 31 to thereby define a female coupling.
In regard to claim 12, wherein the coupler comprises external threads 32 to thereby define a male coupling.
In regard to claim 14, further comprising three equally spaced lugs 34.
Claim(s) 1, 8, 10 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stickan 2002/0011730.
In regard to claims 1 and 10, Stickan discloses a fire hose coupling comprising:
a substantially annular coupling body 10 having a first end 20 (“for connecting to a fire hose” is considered an intended use limitation and carries little patentable weight in an apparatus claim) and a second end 24 that defines a coupler for connecting to another coupling 14;
a plurality of lugs 54 that extend radially outwardly from the substantially annular coupling body, the lugs being shaped to be engaged by a wrench (the lugs 54 extend above the cylindrical surface and would allow for a pipe wrench to engage the lugs and torque the coupling); and

In regard to claims 8 and 13, wherein the annular coupling comprises a quarter turn connector.
Claim(s) 1, 7, 9-10, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tamez, Jr. 6,766,761.
In regard to claims 1 and 10, Tamez, Jr. discloses a fire hose coupling comprising:
a substantially annular coupling body 30 having a first end for connecting to a fire hose 50 and a second end that defines a coupler 32 for connecting to another coupling 36;
a plurality of lugs 34 that extend radially outwardly from the substantially annular coupling body the lugs being shaped to be engaged by a wrench (the lugs 34 extend above the cylindrical surface 30 and would allow for a pipe wrench to engage the lugs and torque the coupling); and
a plurality of arrow-shaped visual directional indicators 22 disposed permanently (once assembled, element 10 is permanently attached to element 30 by end surface 36 pressing on 20) on an outer surface of the annular coupling body 30 between the lugs 34 that a direction of exit.
In regard to claims 7 and 12, wherein the substantially annular coupling body comprises external threads 32 to thereby define a male coupling.
In regard to claims 9 and 14, further comprising three equally spaced lugs 34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamez, Jr. 2009/0120350 in view of Storz 489,107.
Tarnez, Jr. discloses an indicator system for fire hoses as described above, but does not disclose that the coupling is a sexless quarter turn coupling, Storz teaches that it is common and well known in the art to supply fire hose couplings with sexless quarter turn coupling halves to connect fire hose ends. Therefore it would have been obvious to one of ordinary skill in the art to modify the indicator system of Tamez, Jr. to be used on sexless quarter turn couplings.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 
Applicant argues that the arrows of Tamez ‘350 are not permanently placed on an outer surface of the annular coupling.  It is the Examiner’s position that the arrows of Tamez are permanently placed on the outer surface of the annular coupling because once assembled, 
Regarding Stickan, Applicant argues that Stickan fails to disclose arrows “that indicate a direction of exit”.  The Examiner disagrees, as the claim is only drawn to the coupling and not a coupling in combination with a structure and an exit from the structure.  The coupling and arrows of Strickan are able to be orient relative to an exit so that the arrow of the coupling points towards that exit, thus anticipating the intended use limitation of the claim.
Applicant also argues that the lugs of Strickan are finger grips and not grips meant for a lug wrench.  It is the Examiner’s position that Strickan anticipates the structural limitations of the claim, as the limitation of the claim recites “a plurality of lugs that extend radially outwardly from the substantially annular coupling body, the lugs being shaped to be engaged by a wrench”.  The lugs 54 of Strickan are raised from the cylindrical surface 22 of the coupling and have exterior surface that is capable of being engaged by a wrench, thereby anticipating the limitation of the claim.
The rejections of 8 and 13 are maintained because it is the Examiner’s position that Tamez, Jr. ‘350 fully anticipates the independent claims for the reasons given above.
Conclusion
11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679